ORDER

PER CURIAM.
AND NOW, this 16th day of June, 2003, the Petition for Allowance of Appeal is GRANTED, limited to the following issues:
In a case of first impression, whether the Commonwealth Court erred in holding that Section 306(c)(8)(vi) is inapplicable to an insurer, thereby rendering a decision in conflict with Brown v. Travelers Insurance Company, 434 Pa. 507, 254 A.2d 27 (1969)?
In a case of first impression, whether the Commonwealth Court erred in resurrecting the “last injurious exposure rule” by imposing liability upon Vigilant based upon the date of injury established by Section 306(c)(8)(ix) irrespective of evidence of causation?
The Petition for Leave to File Supplemental Petition for Allowance of Appeal is GRANTED.
The Petition for Supersedeas is DENIED.